DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on May 2, 2022. 
	Claims 1-21 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 16-21 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under newly added reference Hendrix et al. (2012/0330494) as seen below.



Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,850,627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494).
Claim 16: Caffy teaches an electric vehicle (EV) charging station, comprising: 2 an input operable for receiving a voltage from an electric power supply (115) 3 over a dedicated circuit (125) (Par.26); 4 a plurality of output cables (180) coupled to the input (Par.27); and 5 a plurality of heads connectable concurrently to a plurality of EVs (200), each of 6 the output cables (180) coupled to at least one head of the plurality of heads, wherein 7 the plurality of heads are configured to connect to EVs (200) and are operable for 8 delivering charging currents to EVs (200) connected to the heads (Par.30); 9 wherein the charging station is operable for providing a charging current to 10 only one of the output cables at a time if multiple EVs are concurrently connected 11 to the charging station via the heads, wherein the charging current is provided to 12 a first one of the output cables and then the charging current is stopped, 13 switched to a second one of the output cables, and restarted (Par.51).
A controller comprising a central processing unit (CPU), wherein the controller is coupled to the plurality of output cables; and wherein the controller directs the charging current form a higher voltage side of the controller to a first output cable if a first EV is connected to a head coupled to the first output cable. 
Hendrix teaches an electric vehicle charging system (100) (Par.63) (Fig.4a) comprising: a controller (230) comprising a central processing unit (CPU) (Par.65), wherein the controller (230) directs charging current from a higher voltage side (213) of the controller (230) to a first output cable (221a) if a first EV (110a) is connected to a head (222a) (Fig.2) coupled to the first output cable (221a) (Par.65) (Figs.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hendrix in the system of Caffy to have had suitable hardware and/or software capable of distributing and controlling power to electric vehicles (Par.65).
Claim 17: Caffy and Hendrix teach the limitations of claim 16 as disclosed above. Caffy teaches operable for providing the 2 charging current to the first output cable for a first interval of time, 3 turning off the charging current to the first output cable when the first 56CYSW-0001-01 U00USCONFIDENTIALinterval of time expires, and then providing the charging current to a second output cable5 output aca for a second interval of time (Par.37).
Claim 19: Caffy and Hendrix teach the limitations of claim 16 as disclosed above. Caffy teaches operable for detecting an electrical load coupled to an output cable before a charging current is provided to the output cable, wherein the charging current is not provided to the output cable if there is not an electrical load coupled to the output cable (Pars.49-50).  
Claim 20: Caffy and Hendrix teach the limitations of claim 16 as disclosed above. Caffy teaches 15operable for detecting a charge signature for an EV coupled to an output cable before a charging current is provided to the output cable, wherein the charging current is not provided to the output cable if the charge signature indicates that the EV is fully charged (Pars.46-47).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494)as applied to claim 16 above, and further in view of Hobbs (2004/0169489).
Claim 18: Caffy and Hendrix teach the limitations of claim 16 as disclosed above. Caffy teaches the charging current is 2 directed to the first output cable, turning off the charging current to the first output cable when a threshold is reached, and then providing a charging current to a second output cable5  (Par.51).
Caffy does not explicitly teach the charging current is provided until the charging current drops below a 3 below a threshold amount.
Hobbs teaches providing a charging current to a vehicle (150) until the charging current drops to a threshold (Par.109) (Fig.3, 337).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hobbs in the device of Caffy to have had given the battery a deeper charge and maximized the amount of charge provided (Par.110). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494) as applied to claim 16 above, and further in view of Nor et al. (5,594,318).
Claim 21: Caffy and Hendrix teach the limitations of claim 16 as disclosed above. Caffy does not explicitly teach wherein the output cables comprise an output cable operable for delivering a charging current to a first head and a second head, wherein the charging current delivered through the57CYSW-0001-28C01 USCONFIDENTIAL output cable is split between the first and second heads if the first and second heads are connected to respective EVs at the same time.
Nor teaches output connections 2 comprise an output connection operable for delivering a charging current to a first 3 head (127) and a second head (127), wherein the charging current delivered through the 4 output connection is split between the first and second heads if the first and 5 second heads are concurrently connected to respective EVs (Car#1 and Car#2) at the same time (Col.5, Lines 36-39) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nor in the device of Caffy to have had either sequentially or simultaneously charged the electric vehicles based on the maximum amount of power available and the vehicles charge requirements (Col.5, Lines 33-42).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Ido et al. (2013/0334879) discloses a controller (50) comprising a processing unit (300) implemented on a single PCB (Par.19) (Fig.1); Doljack (2013/0207455) discloses a controller (108) comprising receiving an AC charging current from an AC power supply (Par.38) and receiving a voltage from a lower voltage power supply (130) to power a processing unit (128) of the controller (108) (Par.47) (Fig.1); and Ashworth et al. (2014/0058575) discloses a controller (136) receiving power from an AC power supply (226) (Par.72) and receiving a lower power from a separate power supply (190) to power a processing unit (202) (Par.48) (Fig.4) , fail to teach alone or in combination: 

“An electric vehicle (EV) charging system, comprising: a controller comprising a central processing unit and implemented on a single printed circuit board, the printed circuit board having a lower voltage side that powers the central processing unit (CPU), the printed circuit board also having a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the CPU receives power from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply”, as recited in independent claim 1 in combination with all other elements recited on the claims. Claims 2-9 are dependent on claim 1 and are allowable for the same reasons.

“A controller for an electric vehicle (EV) charging system, the controller comprising: a processor, wherein the controller is implemented on a single printed circuit board having a lower voltage side that powers the processor, wherein the printed circuit board also has a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the processor receives power from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply”, as recited in independent claim 10 in combination with all other elements recited on the claims. Claims 11-15 are dependent on claim 10 and are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farkas et al. (2014/0062402) discloses an electric vehicle charging station (102) (Fig.1) sequentially charging a plurality of vehicles (120,122,124 and 126) concurrently  plugged to the charging station (Par.14).

Lo et al. (2012/0235646) discloses selection of vehicles in a round-robin schedule and sequentially charging each vehicle before reinitiating the cycle (Par.31).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022